Title: Thomas Jefferson to Tadeusz Kosciuszko, 1 March 1815
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


          My dear friend and General  Monticello Mar. 1. 15.
          We at length it seems have peace; but of what duration is uncertain, because, no arrangement being made against the impressment of American citizens, the first act of that character will be a declaration of war. the mean time should therefore be considered merely as an armistice, and employed on our part in fortifying our seaports, providing military stores, classing & disciplining the militia, and arranging our finances. while engaged in this we may also be endeavoring to prevent the occasion for them by a convention against impressment. you will have heard of the brilliant transactions at New Orleans which closed our war. of 9600 men which they landed, 4000 were killed or taken on different days, their 1st and 2d generals killed, & the 3d wounded, mortally as is said. indeed in every action of the last campaign, we proved the superiority of both our regulars & militia, when well commanded, to the regulars of the enemy. the coup de main at Washington would have been nothing without the burning the government house, Capitol and library, and that has only served to immortalize their infamy. we have at length some officers becoming prominent, and such as, had the war gone on, would have planted our standard on the walls of Quebec in the first campaign, & on those of Halifax in the second.
          My last to you was of June 28. yours since recieved have been of May 15. & July 14. I informed you in mine of the operation by which we had saved your capital by a timely withdrawing of it from the banks, before their failure. every bank in the US. has since stopped payment. they promise indeed they will resume as soon as cash can be obtained. perhaps some of them may be able; but most of them are irrecoverably gone, and in the mean time their stock is become an absolute zero at market. I informed you also that by the sale of your bank stock before the alarm had depreciated it, and by the bonuses offered in a loan proposed by the US. we had been able to turn your capital of 8000.D. into one of 11,363. D 63 C at an interest of 6. per cent.but more favorable terms having been obtained in the same loan by some later offers, the government very justly extended the same advantages by retrospect to those who had been more prompt in their offers of aid; by which an additional allowance of 1136. D 36 C has been made to you, which has raised that portion of your capital to 12,500.D. bearing interest at 6. per cent.on the other portion of your funds, to wit, the 4500.D. in my hands, your income will be somewhat lessened. this sum you know had been repaid to mr Barnes by the treasury, and happened not yet to be reinvested, when, on my winding up at Washington, finding myself in arrears there, I availed my self of the use of this sum before I could have time to consult you. as bank stock then yielded a profit of 8. p. cent while legal interest was but at 6. and this money might have been reinvested for you in bank stock, I thought it just that I should pay you 8. p. cent, which I have done ever since. it is now in my power to replace the sum I had borrowed, and the banks being down we have no safe investment of it but in the Treasury notes of the US. these bear an interest of 5⅔ p. cent. I shall accordingly, in the ensuing month deposit with the Treasury of the US. 4500.D. in their notes; thus placing your whole capital of 17,000.D. in their hands; the interest of which will be 1005.D. a year.I hope that in all this I shall meet your approbation, and am bound at the same time to express to you my great thankfulness for the accomodation I recieved from your funds, in a moment of great need, and for the time with which I have been indulged to replace them. I expected sooner to have been enabled to do it, but I am not a strict manager in the economies of my house or farms, and the war was an immediate and total suspension of profits by shutting up our produce to rot on our hands. I salute you with affectionate and unchangeable friendship and respect
          Th: Jefferson
        